 CARLTON WOOD PRODUCTS COMPANY589anticipated from the course of Respondent's conduct in the pastIn order, there-fore, to make effective the interdependent guarantees of Section 7 of the Actand effectuate the policies of the Act, it will be recommended that Respondentcease and desist from in any manner infringing upon the rights guaranteedin the Act.[Recommended Order omitted from publication in this volume.]CARLTON WOOD PRODUCTSCOMPANYandBLUE MOUNTAIN DISTRICTCOUNCIL OF LUMBER AND SAWMILL WORKERS, AFFIL[ATED WITH THEUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F.OFL.Case No. 19-CA353. July26,1951Decision and OrderOn May 10, 1951, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, accompanied by a sup-porting brief.The Union filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-member panel [MembersHouston, Reynolds, and Styles].The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and the recommendations ofthe Trial Examiner.The Respondent now contends that it should not be required tobargain with the Union in view of the length of time which haselapsed since the election in April 1950.We find no merit in this con-tention.There is no showing that the Union lost its majority status.In any event, the Union's loss of majority, if any, is attributable tothe Respondent's own unlawful refusal to bargain.We find it neces-sary to direct the Respondent to bargain collectively with the Unionin order to effectuate the policies of the Act.International Associa-tion of Machinists v. N. L. R. B.,311 U. S.72; Franks Bros. Companyv.N. L. R. B., 321 U. S. 702.95 NLRB No. 78. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Carlton WoodProducts Company, Payette, Idaho, its officers, agents, successors,,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Blue Mountain DistrictCouncil of Lumber and Sawmill Workers, affiliated with the UnitedBrotherhood of Carpenters and Joiners of America, A. F. of L., as theexclusive representative of all its employees in the appropriate unit,with respect to rates of pay, wages, hours of employment, or otherconditions of employment.(b) In any like or related manner interfering with, restraining,or coercing its employees in the right to self-organization, to formTabor organizations, to join or assist the above-named labor organiza-tion or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collective bar-gaining or other mutual aid or protection, or to refrain from any orall of such activities, except to the extent that such right may beaffected by an agreement requiring membership in ,a labor organizationas a condition of employment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds will.effectuate the policies of the Act :(a)Upon request, bargain collectively with Blue Mountain District.Council. of Lumber and Sawmill Workers, affiliated with the UnitedBrotherhood of Carpenters and Joiners of America, A. F. of L., as'the exclusive representative of all employees in the appropriate unit,and embody any understanding reached in a signed agreement.(b)Post at its plant in Payette, Idaho, copies of the notice at-tached hereto and marked "Appendix A." 1 Copies of such notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after having been duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof, in conspicuous places, including all places where notices toemployees are customarily posted, and maintained by it for at leastsixty (60) consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.1 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice, before the words, "A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." CARLTON WOOD PRODUCTS COMPANY591(c)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively upon request with BLUE MOUN-TAIN DISTRICT COUNCIL OF LUMBER AND SAWMILL WORKERS, AF-FILIATED WITH THE UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, A. F. OF L., as the exclusive representativeof all employees in the bargaining unit described herein, with re-spect to grievances, labor disputes, wages, rates of pay, hours ofemployment, and other conditions of employment, and if an un-derstanding is reached, embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees, excludingoffice, clerical, and supervisory employees, as defined in theAct.WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named union, or anyother "labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such activities may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of theAct.CARLTON WOOD PRODUCTS COMPANY,Employer.By --------------------------------------Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an amended charge filed on September 28, 1950, by Blue MountainDistrict Council of Lumber and Sawmill Workers, A. F. of L., hereinafter calledthe Union, against Carlton Wood Products Company, Payette, Idaho, herein-after called the Respondent, the Regional Director for the Nineteenth Region 592DECISIONSOF NATIONALLABOR RELATIONS BOARD(Seattle,Washington), on behalf of the General Counsel of the National LaborRelations Board (the latter hereinafter being designated as the Board), issued-acomplaint alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (a) (1), (3), and (5)of the National Labor Relations Act as amended, 61 Stat. 136, hereinafter calledthe Act.Copies of the complaint, notice of hearing, and amended charge wereduly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges, in substance,that following a consent election agreement between the Respondent and theUnion, the Regional Director caused an election to be held on April 12, 1950,and as a result thereof, the Regional Director on May 15, 1950, on behalf of theBoard, certified the Union as exclusive bargaining representative of the -Re-spondent's employees in the agreed appropriate unit ; that from June 20, 1950,to date, the Respondent had refused to bargain collectively with the Union ;that on February 26, 1950, the Respondent discharged Oren Wren because ofhismembership and activities in and on behalf of the Union and that theRespondent has since refused to reinstate Wren to his former or substantiallyequivalent position.The Respondent's answer, duly filed, admits the making of the consent elec-tion agreement, the holding of the election, and the certification on May 15, 1950,by the Regional Director, but denies that the Union was thereafter the desig-nated representative for the purposes of collective bargaining and denies,thecommission of any unfair labor practices.Pursuant to notice, a hearing was held in Payette, Idaho, on April 9, 1951,before me, the duly designated Trial Examiner.At the opening of the hearing,counsel for the General Counsel, hereinafter called the General Counsel, movedto amend the complaint with respect to an immaterial allegation.The motionwas granted.The General Counsel then moved to dismiss the complaint withrespect to the discharge of Oren Wren and this motion was likewise granted.At the close of the hearing, upon the request of the parties, the date was fixed forthe filing of briefs with the Trial Examiner.A brief was thereafter timelyreceived from counsel for the Respondent.Upon the entire record in the case and from my observation of the witnesses,.I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaint alleges,. the answer admits, and I find that the Respondent isan Idaho corporation having its principal office and place of business in Payette,Idaho, where it is engaged in the business of wood box and lumber manufac-turing and processing.During the year 1949, the Respondent purchased approxi--mately $150,000 worth of materials and supplies, of which approximately 30°percent, or $45,000 worth, originated from points outside the State of Idaho.During the same period, the Respondent sold approximately $250,000-worth offinished products, of which approximately 35 percent, or $87,000 worth, was soldand shipped to points outside the State of Idaho. The answer admits and Ifind that the Respondent is engaged in commerce within the-meaning of Section2 (6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDBlue Mountain District Council of Lumber and Sawmill Workers, affiliatedwith the United Brotherhood of Carpenters and Joiners of America, A. F. of L., is.a labor organization admitting to membership employees of the Respondent. CARLTON WOOD PRODUCTS COMPANYIII.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The consent election agreement593On April 7, 1950, the Respondent and the Union entered into a consent electionagreement in which they agreed, among other things, that the appropriatecollective bargaining unit consisted of all production and maintenance employees,excluding office, clerical, and supervisory employees as defined in the Act;'that the payroll period for eligibility should be that immediately preceding theelection plus employees temporarily laid off since February 1, 1950; that chal-lenges to ballots, if determinative of the results of the election, should be investi-gated by the Regional Director and a report issued thereon; and further that"the method of investigation of . . . challenges, including the question whether ahearing should be held in connection therewith" should be determined by theRegional Director, whose decision should be final and binding.2.The electionAn election was conducted under the auspices of the Regional Director onApril 12, 1950.Of 22 eligible voters, 10 votes were cast for the Union, 10 againstthe Union, and 2 ballots were challenged by the Respondent.One of the ballotschallenged was that of Oren Wren, who was one of those "temporarily laid offsince February 1, 1950," and therefore one who would appear, in the absence offurther evidence, to be entitled to vote under the agreement.The reason givenfor the challenge of Wren's vote was that the Respondent, on March 20, 1950,had recalled previously laid-off employees, including Wren, and that Wren hadnot reported on that date.Thereafter, the Regional Director made an investi-gation of the 2 challenged ballots, without a hearing.On April 17, 1950, heissued a report in which he sustained one of the challenge's, but overruled thechallenge to Oren Wren's ballot and followed the customary procedure in count-ing this ballot.It.was in favor of the Union, thus giving the Union a majorityof 1 vote.On May 15, 1950,' the Regional Director issued a certification of representa-tives, certifying that a majority of valid ballots had been cast for the Unionand that, pursuant to Section 9 (a) of the National Labor Relations Act, theUnion was the exclusive representative of all the employees in the appropriateunit.For the reasons hereinafter given, I find that on and at all times afterMay 15, 1950, the Union was the exclusive bargaining representative of all theRespondent's employees in the appropriate unit within the meaning of Section 0(a) of the Act.3.The refusal to bargainThe Respondent does not directly deny the allegation of the complaint that"from on or about June 20 and until the present time, Respondent has refused,and continues to refuse, to bargain collectively with Sawmill [the Union] asthe exclusive representative of the employees of Respondent. . . ."On June 20,1950, the Union wrote a letter requesting the Respondent to bargain, but receivedno response.On May 10, 1950, after the Regional Director had issued his reporton challenged ballots, the attorney for the Respondent wrote to the RegionalINo question is raised on the unit,and I findthat the one agreedon is appropriatewithin the meaning of Section 9 (b) ofthe Act.1The Regional Director issued a certification of the results of the election on May 9,1950, but it contained an error and a revised certificationwas issuedon May 15. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector, informing him that he would advise his client to refuse to bargainwith the Union unless it was "given the right to a hearing" on the status ofOren Wren. This was the first suggestion by the Respondent that it desired ahearing in the matter.It is apparent That the Respondent intended not to recognize the validity ofWren's vote and the certification of the Union, but intended to carry the disputefurther.I find that at all times on and after June 20, 1950, the Respondentrefused to bargain with the Union as the exclusive representative of all itsemployees in the appropriate unit.4.ConclusionsThe question raised by the Respondent in this case is whether or not it wasbound by the terms of its consent election agreement in which it undertook toabide by the Regional Director's determination of all questions arising outof the election, including questions concerning the eligibility of voters.Noquestion was raised but that this provision was intended to apply to instancessuch as the status of Oren Wren. The Respondent does not argue that theRegional Director's determination of Wren's status was arbitrary or capriciousexcept insofar as the failure to hold a hearing on the matter itself could be saidto be evidence thereof. In support of its contention, the Respondent relies uponthe case ofN. L. R. B. v. Sidran Sportswear,181 F. 2d 671 (C. A. 5). In thatdecision, the court distinguished the cases ofN. L. R. B. v. A. J. Tower Co.,329 Ti. S. 324 andN. L. R. B. v. Capitol Greyhound Lines,140 F. 2d 754 (C. A. 6),from the one before it in that "in both, of these cases the opinions specificallyrecite that a hearing on the objections to the conduct of the election was heldbefore the Regional Director," whereas in the case before it, an investigationhad been made by the Regional Director without any hearing, and it found thatwithout a hearing the Regional Director's conduct was arbitrary.I note that the Respondent did not propose a hearing until after the RegionalDirector had issued his report on challenged ballots-in fact not until after thedate of the decision of the Fifth Circuit Court in the Sidran case.Nothing in the Act expressly requires a hearing by a Regional Director inconsent election cases.On the contrary, Congress, in enacting the Taft-HartleyAct, expressly approved and authorized the Board to continue its past practiceof giving effect to consent election agreements under which the parties havewaived the right to a hearing and authorized the Regional Director to determinefinally, by any method he should deem appropriate, any and all disputed issueswhich might arise in connection with the election. Section 9 (c) (4) of theAct, as amended, provides :Nothing in this section shall be construed to prohibit the waiving of hear-ings by stipulation for the purpose of a consent election in conformity withregulations and rules of decision of the Board.By its agreement for consent election, the Respondent expressly agreed thatthe method of investigation of challenges,including the question of whether ornot a hearing should be held in connection therewith,should be left to thedetermination of the Regional Director. It was likewise agreed that thedecision of the Regional Director should be final.This was in conformity withSection 102.54 (a) of the Board's Rules and RegulationsI which provides that"the rulings and determinations by the Regional Director of the results thereofa8 Before March1, 1951,the same language was found in Section 203.48 (a). CARLTON WOOD PRODUCTS COMPANY595shall be final. . .." The Board has refused to review, on the merits 4 thedecision of the Regional Director in consent elections conducted under theprovisions of Section 203.48 (a) (current Section 102.54 (a)) of its Rules andRegulations, and it has refused to require that the Regional Director, in actingpursuant to a consent election agreement, determine post-election issues only,after a hearing.`Not only does the Act not require a hearing in such instance, but it is clearthat the Administrative Procedure Act (hereinafter called APA) likewise didnot contemplate the requirement of a hearing in such cases. If the consentelection procedure and certification of representatives could be ' said to fallwithin the definition of "adjudication" in Section 2 (d) of the APA (whichI believe it could not), election proceedings and certification of representativeswould still not be subject to the procedural requirements under Section 5 of theAPA, because they are expressly excepted therein.Thus, electionproceedingsand certification of representatives are treated as purely administrativefunctions, and, as there is no statutory requirement of a hearing, I do notsee how the failure to hold a hearing could, in itself, be arbitrary or capriciousconduct on the part of the Regional Director unless there was something in thenature of the case which would make the holding of a hearing imperative.There is no indication in this case that the Regional Director refused to permitthe Respondent to present its position, either with respect to the facts or thelaw, and no evidence was offered .to show that the Regional Director actedarbitrarily or capriciously in making a determination of the facts and con-clusions therefrom.The Regional Director recites in his report that C. U. Carl-ton, the manager of the Respondent, was interviewed.After the issuance ofthat report, the Respondent's attorney wrote to the Regional Director severalletters, in which both the facts and the Respondent's conclusions therefromwere set out.But the Regional Director's findings of fact do not appear tobe at variance with the facts set out in these letters.Rather, it appears thathe drew a conclusion from such facts differing from that reached by the Re-spondent.There was no showing how a hearing before the Regional Directorwould have been of any value under these circumstances, and I can seeno abuseof discretion in his failure or refusal to hold one.The issue involved was onewhich, although possibly susceptible to a' contrary decision, could logically bedecided the way the Regional Director decided it.His decision with respectthereto is similar to that of an arbitrator whose award is final and unreviewablein the absence of evidence of fraud or a showing that he acted arbitrarily orcapriciously.There is here no evidence of such conduct.Hence, I make nodetermination on the merits of the dispute. It follows that, as theRespondent'sexcuse for failure and refusal to bargain with the Union after June 20, 1950,iswithout legal. merit, its failure and refusal so to bargain was a violation ofSection 8 (a) (5) and(1) of the Act.IV. THE EFFECT OF THE, UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnectionwiththe operations of the Respondent as described in Section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerce4 CapitolGreyhoundLines,49 NLRB 156;McMullen Leavens Co.,83 NLRB 948.3MiehlePrinting Press and ManufacturingCompany,58NLRB 1134;Ferris-Lee LumberCompany,71 NLRB 989;McMullen Leavens Co., supra;Highland Park ManufacturingCo., 84 NLRB 744;MerrimacHat Corporation,85 NLRB 329.961974-52-vol. 95-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce..V. THE REMEDYIt has been found that the Respondent has engaged in the unfair labor prac-tice of refusing to bargain collectively with the chosen representative of itsemployees.Itwill therefore be recommended that it cease and desist there-from and from like and related conduct and it will further be recommendedthat the Respondent bargain collectively, upon request, with the Union as theexclusive representative of its employees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,I make the following:CONCLUSIONS OF LAW1.Blue Mountain District Council of Lumber and Sawmill Workers, affiliatedwith the United Brotherhood of Carpenters and Joiners of America, A. F. of L.,is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All production and maintenance employees,excluding office, clerical, andsupervisory employees as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.Blue Mountain District Council of Lumber and Sawmill Workers, affiliatedwith the United Brotherhood of Carpenters and Joiners of America, A. F. of L.,was, on May 15, 1950, and at all times since has been the exclusive representativeof all the employees in the aforesaid unit for the purposes of collective bargain-ing within the meaning of Section 9 (a) ofthe Act.4.By refusing on and after June 20, 1950, to bargain collectively with theaforesaid Union as the exclusive representative of the employees in the appro-priate unit, Respondent has engaged in and is engaging in an unfair labor prac-tice within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, thereby engaging in an unfair labor practice within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practice is an unfair labor practice affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]MCCOMB MANUFACTURINGCOMPANY ANDMRS.O.H.STRINGERandINTERNATIONALLADIES' GARMENT WORKERS'UNION,A.F. L.CaseNo. 15-CA-235.July 26, 1951Decision and OrderOn March 20, 1951, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging ' in unfair laborpractices and recommending that it cease and desist therefrom and95 NLRB No. 82.